Mitchell, J.
I fully concur in the conclusions arrived at, in this case, by my brother Vanderburgh, and substantially with all the reasons and arguments advanced by him in their support. I do not think that a prosecution for a violation of an ordinance of a municipal corporation is a prosecution for a crime or offence, within the meaning of the constitutional prohibition against putting a party twice in jeopardy of punishment for the same offence, although the act constituting the violation of the ordinance may be a crime under the statutes of the state. In England almost from time immemorial, and in this country from its earliest history, municipal corporations have been granted the power to forbid certain acts of this character by ordinance or by-law, and to impose a penalty for its violation. The guaranty against being put twice in jeopardy for the same offence has been an universal principle of the common law of England for centuries. Yet never in England, that I am aware of, and rarely in this country, has the validity of such ordinances been questioned, or the doctrine advanced that a prosecution for a violation of such an ordinance was a bar to an indictment for the same act as an offence against the state. So general and long-continued has a contrary view been entertained and acted upon by both the legislative and judicial branches of government, that, as suggested by my brother Berry, it has become a definition of the term “offence,” as used in the constitution, and has established a construction of the constitutional guaranty referred to so firmly that it ought not now to be seriously questioned. As suggested by my brother Vanderburgh, in England, and some of the older states of the Union, municipal by-laws were usually enforced by a civil action to recover a penalty for their violation. *461Had we retained tills method, it would hardly have been urged that a recovery in such an action would be a bar to an indictment for crimes arising out of the same act or fact. The confusion has arisen from the fact that, in framing municipal charters and ordinances, and in providing machinery for their enforcement, we have adopted largely the nomenclature and machinery of the criminal procedure. But it is the substance and not the name which determines the nature of things.
There are other considerations, founded on public policy and public necessity, which, although not controlling, are entitled to weight. The principle involved is far-reaching. There are many things, besides keeping houses of ill-fame, which municipal corporations are authorized to suppress by ordinance, which are crimes under the general laws of the state. Now, if, on the one hand, it be held that all such ordinances are void as repugnant to the general statutes, and that a municipal corporation cannot prohibit by ordinance any act which is a crime under such statutes, the corporations would be shorn of many police powers which they have always been supposed to possess, and which are absolutely necessary to the preservation of good order within their limits. On the other hand, if it bq held that a so-called prosecution under a city or village ordinance is a bar to a prosecution for the same act as a crime under the general criminal laws of the state, it would virtually amount to a repeal pro tanto of these general laws in every city, town, and village in the state. Such a sweeping abdication on the part of the state of her authority to punish crime, in favor of the uncertain and variable ordinances of every city and village, would be too alarming in its consequences to be seriously entertained. It would result in the anomaly of the s.ame crime being liable to be punished in as m?my various ways as there are cities- and villages in the state, and of the same crimes, when committed within the limits of a city or village, being punishable only by a petty fine, which, if committed in the rural districts of the state, would be punishable by imprisonment in the state prison.
But these and other weightier reasons have been so ably and exhaustively advanced by my brother Vanderburgh that nothing was necessary to be added except to express my concurrence.